Opinión disidente emitida por el
Juez Asociado Señor Francisco Rebollo López,
a la cual se une el Juez Aso-ciado Señor Negrón García.
Nos vemos imposibilitados de refrendar la Sentencia mayoritaria emitida por el Tribunal mediante la cual se revoca la convicción que por el delito de homicidio involun-tario decretara, enjuicio celebrado por tribunal de derecho, el Tribunal Superior de Puerto Rico, Sala de Bayamón. Ello, llana y sencillamente, debido a que somos del criterio que el Estado demostró, más allá de duda razonable, que la muerte por la cual se acusó al apelante se debió a la negli-gencia criminal de éste, según requerido por el Art. 86 del vigente Código Penal de Puerto Rico, 33 L.P.R.A. see. 4005.
En primer lugar, el accidente ocurrió en la zona urbana, *903donde la velocidad permitida es una máxima de veinticinco (25) millas por hora. Art. 3(b)(3) de la Ley de Vehículos y Tránsito de Puerto Rico, 9 L.P.R.A. sec. 841(b)(3). Con-forme declaró el acompañante del apelante Ramón Rivera Martínez, el testigo Melvin Torres Cordero, el apelante conducía el vehículo de motor a una velocidad aproximada de treinta (30) millas; esto es, sobre el límite permitido.
Ello, sin embargo, no es todo. De la prueba presentada razonablemente se puede inferir que la velocidad a la que discurría el apelante era una que no le permitía mantener el control y dominio del vehículo que conducía. Art. 3(a) de la Ley de Vehículos y Tránsito, 9 L.P.R.A. sec. 841(a). Ello así surge del hecho que en el lugar de los hechos la Policía “tomó una medida de ochenta y dos (82) pies”, correspon-diente la misma al frenazo en que incurrió el vehículo en controversia. Esto es, el vehículo transcurrió ochenta y dos (82) pies desde el punto en que, por primera vez, el ape-lante se percató de la presencia del peatón —y aplicó los frenos— hasta el punto en que ocurrió el impacto del carro y el peatón. Ello constituye prueba irrefutable de que si el apelante hubiera estado conduciendo el vehículo a una ve-locidad menor —lo que le hubiera permitido mantener el control y dominio de dicho vehículo— el accidente no hu-biera ocurrido.
Pero, hay más. El citado testigo Torres Cordero declaró que el “impacto ocurrió con el lado izquierdo del frente del vehículo” que conducía el apelante. Esto es, habiendo cru-zado el occiso la carretera, en dirección de derecha a iz-quierda, el golpe en el lado izquierdo delantero del vehículo significa que ya el occiso estaba terminando de cruzar dicha carretera.
Pero, todavía hay más. El hecho anteriormente mencio-nado no tiene que ser objeto de inferencia. El acompañante del apelante se encargó de establecerlo. Como surge de la propia Sentencia mayoritaria, el testigo Torres Cordero testificó que el “hombre [el occiso] iba a terminar de cruzar. *904Ya iba a treparse a la isleta. Estaba ... a tres (3) pies de la isleta”.
Por otro lado, tenemos que el apelante huye del lugar de los hechos. Reiteradamente hemos resuelto que la “ ‘huida de un acusado del lugar de los hechos’ ” constituye eviden-cia tendente a demostrar responsabilidad. Pueblo v. Rosaly Soto, 128 D.P.R. 729, 750 (1991), citando a Pueblo v. Castro, 75 D.P.R. 672 (1953). A pesar de que “[l]a prueba sobre huida, por sí sola, no es suficiente para establecer culpa ... su pertinencia en conjunto con el resto de la prueba no puede ser cuestionada. ... Pueblo v. Delgado Lafuente, 97 D.P.R. 266 (1969); Pueblo v. Vega Santos, 88 D.P.R. 272 (1963)”. Pueblo v. Rosaly Soto, ante, pág. 750.
Por último, debe mantenerse presente que el apelante fue acusado, y convicto, de una infracción al Art. 86 del vigente Código Penal de Puerto Rico, ante. Bajo dicha dis-posición estatutaria —a diferencia de una acusación bajo el Art. 87 del referido Código Penal, 33 L.P.R.A. see. 4006, el cual exige “imprudencia crasa o temeraria”— “solamente [se] requiere que se haya causado la muerte a un ser hu-mano mediante un acto u omisión negligente”, lo cual sig-nifica “un dejar de hacer aquello exigido al hombre pru-dente y razonable en circunstancias similares”. Pueblo v. Ruiz Ramos, 125 D.P.R. 365, 389 (1990). Somos del criterio que en el presente caso el Estado probó, cuando menos, “un dejar de hacer”, o un acto negligente, por parte del ape-lante en los hechos que culminaron en la muerte del peatón.
En resumen, nos encontramos ante el siguiente cuadro de hechos: una persona que conduce un vehículo de motor a una velocidad mayor de la permitida por ley y que no le permite mantener el debido control del vehículo que conduce; que observa a un peatón que va cruzando la carre-tera a una distancia de ochenta y dos (82) pies del punto desde donde, por primera vez, lo ve; que no puede evitar impactarlo debido a la velocidad a la que conducía el vehí-*905culo; que impactó al peatón, con el lado izquierdo delantero del vehículo, cuando ya éste estaba próximo a salir de la vía de rodaje; y que teniendo la conciencia culpable, huye del lugar de los hechos.
Nos parece que resulta obvio que la sentencia apelada debe ser confirmada. Es por ello que disentimos.